—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 9, 1996, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 2V4 to 4V2 years, unanimously affirmed.
*388Defendant knowingly and voluntarily pleaded guilty and the record fails to support his claim that the court misstated the scope of sentence upon conviction after trial. The record demonstrates that defendant received effective assistance of counsel (see, People v Ford, 86 NY2d 397, 404). Concur — Sullivan, J. P.,.Ellerin, Nardelli, Rubin and Mazzarelli, JJ.